BRICKELL, C. J.
The indictment is insufficient in each count. In the first count, the building burned, or to which fire was set, is described as a barn or stable; in the second, as a barn, house, or building; in the third, as a barn or stable. We have no statute which authorizes such disjunctive averments, and it is plain the common law does not tolerate them. — Norton v. State, 53 Ala. 488.
The judgment must be reversed, and the cause remanded ; but the prisoner will remain in custody, until discharged by due course of law.